EXHIBIT 10.5
                                                            SECURITY AGREEMENT
    THIS SECURITY AGREEMENT (the “Agreement”),is entered into and made effective
as of May 17, 2007, by and between UNICORP, INC., a Nevada corporation with its
principal place of business located at 5075 Westheimer Road, Suite 975, Houston,
Texas 77056 (the “Parent”), and the each subsidiary of the Parent listed on
Schedule I attached hereto (each a “Subsidiary,” and collectively and together
with the Parent, the “Company”), in favor of the BUYER(S) (the “Secured Party”)
listed on Schedule I attached to the Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated the date hereof between the Company and
the Secured Party.
    WHEREAS, The Parent shall issue and sell to the Secured Party, as provided
in the Securities Purchase Agreement, and the Secured Party shall purchase, up
to Seven Million Dollars ($7,000,000) of secured convertible debentures (the
“Convertible Debentures”), which shall be convertible into shares of the
Parent’s common stock, par value $0.001, in the respective amounts set forth
opposite each Buyer(s) name on Schedule I attached to the Securities Purchase
Agreement;
     WHEREAS, to induce the Secured Party to enter into the transaction
contemplated by the Securities Purchase Agreement, the Convertible Debentures,
the Investor Registration Rights Agreement of even date herewith between the
Parent and the Secured Party (the “Investor Registration Rights Agreement”), and
the Irrevocable Transfer Agent Instructions among the Parent, the Secured Party,
the Parent’s transfer agent, and David Gonzalez, Esq. (the “Transfer Agent
Instructions”) (collectively referred to as the “Transaction Documents”), each
Company hereby grants to the Secured Party a security interest in and to the
pledged property of each Company identified on Exhibit A hereto (collectively
referred to as the “Pledged Property”) to secure all of the Obligations (as
defined below).
    NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, and for other good and valuable consideration, the adequacy
and receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
                                                                ARTICLE 1.
                                                         DEFINITIONS AND
INTERPRETATIONS
Section 1.1.      Recitals. 
The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.
Section 1.2.      Interpretations.
Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.
1

--------------------------------------------------------------------------------


 
Section 1.3.      Obligations Secured.
The security interest created hereby in the Pledged Property constitutes
continuing collateral security for all of the obligations of the Parent now
existing or hereinafter incurred to the Buyers, whether oral or written and
whether arising before, on or after the date hereof including, without
limitation following obligations (collectively, the “Obligations”):
 
            (a)  for so long as the Convertible Debentures are outstanding, the
payment by the Parent, as and when due and payable (by scheduled maturity,
acceleration, demand or otherwise), of all amounts from time to time owing by it
in respect of the Securities Purchase Agreement, the Convertible Debentures and
the other Transaction Documents; and
 
(b)  for so long as the Convertible Debentures are outstanding, the due
performance and observance by the Parent of all of its other obligations from
time to time existing in respect of any of the Transaction Documents, including
without limitation, the Parent’s obligations with respect to any conversion or
redemption rights of the Secured Party under the Convertible Debentures.
 
                                                                ARTICLE 2.
                                                    PLEDGED PROPERTY; EVENT OF
DEFAULT
Section 2.1.      Pledged Property.
    (a)        As collateral security for all of the Obligations, the Company
hereby pledges to the Secured Party, and creates in the Secured Party for its
benefit, a continuing security interest in and to all of the Pledged Property
whether now owned or hereafter acquired.
    (b)        Simultaneously with the execution and delivery of this Agreement,
the Company shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its security interest in the Pledged Property.  Simultaneously with the
execution and delivery of this Agreement, the Company shall make, execute,
acknowledge and deliver to the Secured Party such documents and instruments,
including, without limitation, financing statements, certificates, affidavits
and forms as may, in the Secured Party’s reasonable judgment, be necessary to
effectuate, complete or perfect, or to continue and preserve, the security
interest of the Secured Party in the Pledged Property, and the Secured Party
shall hold such documents and instruments as secured party, subject to the terms
and conditions contained herein.
    (c) Establishment of a Lockbox Account, Dominion Account.  As of the date
hereof the Parent, each Subsidiary and the Secured Party shall have established
or designated all of the Company’s and each Subsidiaries bank accounts as (i) a
depository account, dominion account or such other “blocked account” established
at a bank or banks (each such bank, a “Blocked Account Bank”) pursuant to an
arrangement with such Blocked Account Bank as well as a (ii) lock box account
(collectively the depository account, dominion account and the lock box account
shall be referred to as “Blocked Accounts”) or such other account as may be
selected by the parties hereto for the deposit of all cash and all collections
and proceeds from the Accounts to be deposited into the deposit Account and/or
lock box, as applicable, together with the proceeds thereof, all goods
represented by such Accounts and all such goods that may be returned by the 
Company’s and each Subsidiaries customers, and all proceeds of any insurance
thereon, and all guarantees, securities and liens which the Company and each
Subsidiary may hold for the payment of any such Accounts including, without
limitation, all rights of stoppage in transit, replevin and reclamation and as
an unpaid vendor and/or lienor, all of which the Company and each Subsidiary
represents and warrants will be bona fide and existing obligations of its
respective customers, arising out of the sale of goods by the Company in the
ordinary course of business into any accounts other than the Deposit and/or the
Lockbox Accounts, as applicable  The parties hereto and each Blocked Account
Bank shall enter into a deposit account control agreement in form and substance
satisfactory to Secured Party directing such Blocked Account Bank, upon
notification by the Secured Party of an Event of Default as defined herein, to
transfer such funds so deposited into the Blocked Accounts, either to any
account maintained by the Secured Party at said Blocked Account Bank or by wire
transfer to appropriate account(s) the Secured Party directs and providing the
Secured Party such control over the Blocked Accounts until the earlier of the
Event of Default being cured or repayment of the Obligations.  Upon an Event of
Default all funds deposited in such Blocked Accounts shall immediately become
the property of the Secured Party and the parties hereto shall obtain the
agreement by such Blocked Account Bank to waive any offset rights against the
funds so deposited. 
2

--------------------------------------------------------------------------------


 
Section 2.2.      Event of Default
    An “Event of Default” shall be deemed to have occurred under this Agreement
upon an Event of Default under and as defined in the Convertible Debentures.
                                                                ARTICLE 3.
                                                     ATTORNEY-IN-FACT;
PERFORMANCE
Section 3.1.      Secured Party Appointed Attorney-In-Fact.
    Upon the occurrence and during the continuance of an Event of Default: (a)
the Company hereby appoints the Secured Party as its attorney-in-fact, with full
authority in the place and stead of the Company and in the name of the Company
or otherwise, from time to time in the Secured Party’s discretion to take any
action and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement, including, without
limitation, to receive and collect all instruments made payable to the Company
representing any payments in respect of the Pledged Property or any part thereof
and to give full discharge for the same; (b) the Secured Party may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize
on the Pledged Property as and when the Secured Party may determine, and (c) to
facilitate collection, the Secured Party may notify account debtors and obligors
on any Pledged Property to make payments directly to the Secured Party.
3

--------------------------------------------------------------------------------


 
Section 3.2.      Secured Party May Perform.
    If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.
                                                                    ARTICLE 4.
                                                          REPRESENTATIONS AND
WARRANTIES
Section 4.1.      Authorization; Enforceability.
    Each of the parties hereto represents and warrants that it has taken all
action necessary to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.
Section 4.2.      Ownership of Pledged Property.
    The Company represents and warrants that it is the legal and beneficial
owner of the Pledged Property free and clear of any lien, security interest,
option or other charge or encumbrance (each, a “Lien”) except for the security
interest created by this Agreement and other Permitted Liens.  For purposes of
this Agreement, “Permitted Liens” means: (1) the security interest created by
this Agreement, (2) existing Liens disclosed by the Company to the Secured
Party; (3) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due, as to which the grace period, if any, related thereto has
not yet expired, or being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP; (4)
Liens of carriers, materialmen, warehousemen, mechanics and landlords and other
similar Liens which secure amounts which are not yet overdue by more than 60
days or which are being contested in good faith by appropriate proceedings; (5)
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Company; (6)
Liens securing capitalized lease obligations and purchase money indebtedness
incurred solely for the purpose of financing an acquisition or lease; (7)
easements, rights-of-way, restrictions, encroachments, municipal zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing debt and not materially interfering with
the conduct of the business of the Company and not materially detracting from
the value of the property subject thereto; (8) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (9) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (10) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (11) usual and
customary set-off rights in leases and other contracts; and (12) escrows in
connection with acquisitions and dispositions.
4

--------------------------------------------------------------------------------


 
            Section 4.3.      Name Change.    The Company and each Subsidiary
have only effectuated changes their respective corporate names as designated in
Schedule 4.3 herein.
 
                                                                ARTICLE 5.
                                                 DEFAULT; REMEDIES; SUBSTITUTE
COLLATERAL
Section 5.1       Method of Realizing Upon the Pledged Property: Other Remedies.
    If any Event of Default shall have occurred and be continuing:
    (a)        The Secured Party may exercise in respect of the Pledged
Property, in addition to any other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party
upon default under the Uniform Commercial Code (whether or not the Uniform
Commercial Code applies to the affected Pledged Property), and also may (i) take
absolute control of the Pledged Property, including, without limitation,
transfer into the Secured Party's name or into the name of its nominee or
nominees (to the extent the Secured Party has not theretofore done so) and
thereafter receive, for the benefit of the Secured Party, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require the Company to assemble all or part of the Pledged Property as
directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party that is reasonably
convenient to both parties, and the Secured Party may enter into and occupy any
premises owned or leased by the Company where the Pledged Property or any part
thereof is located or assembled for a reasonable period in order to effectuate
the Secured Party's rights and remedies hereunder or under law, without
obligation to the Company in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Pledged Property for sale, (A) sell the Pledged Property or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party's offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable and/or (B) lease, license or dispose of the Pledged
Property or any part thereof upon such terms as the Secured Party may deem
commercially reasonable.  The Company agrees that, to the extent notice of sale
or any other disposition of the Pledged Property shall be required by law, at
least ten (10) days' notice to the Company of the time and place of any public
sale or the time after which any private sale or other disposition of the
Pledged Property is to be made shall constitute reasonable notification.  The
Secured Party shall not be obligated to make any sale or other disposition of
any Pledged Property regardless of notice of sale having been given.  The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Company hereby waives any claims against the Secured Party arising by reason of
the fact that the price at which the Pledged Property may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the
Secured Party accepts the first offer received and does not offer such Pledged
Property to more than one offeree, and waives all rights that the Company may
have to require that all or any part of such Pledged Property be marshaled upon
any sale (public or private) thereof.  The Company hereby acknowledges that
(i) any such sale of the Pledged Property by the Secured Party may be made
without warranty, (ii) the Secured Party may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely affect the
commercial reasonableness of any such sale of Pledged Property. 
5

--------------------------------------------------------------------------------


    (b)        Upon an Event of Default all funds deposited in such Blocked
Accounts shall immediately become the property of the Buyer.  The Secured Party
shall direct such Blocked Account Bank, to transfer such funds so deposited into
the Blocked Accounts, either to any account maintained by the Secured Party at
said Blocked Account Bank or by wire transfer to appropriate account(s) the
Secured Party directs and providing the Secured Party such control over the
Blocked Accounts until the earlier of the Event of Default being cured or
repayment of the Obligations. 
    (c)        Any cash held by the Secured Party as Pledged Property and all
cash proceeds received by the Secured Party in respect of any sale of or
collection from, or other realization upon, all or any part of the Pledged
Property shall be applied (after payment of any amounts payable to the Secured
Party pursuant to Section 8.3 hereof) by the Secured Party against, all or any
part of the Obligations in such order as the Secured Party shall elect,
consistent with the provisions of the Securities Purchase Agreement.  Any
surplus of such cash or cash proceeds held by the Secured Party and remaining
after the indefeasible payment in full in cash of all of the Obligations shall
be paid over to whomsoever shall be lawfully entitled to receive the same or as
a court of competent jurisdiction shall direct.
    (d)        In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Company shall be liable for the deficiency, together with
interest thereon at the rate specified in the Convertible Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.
    (e)        The Company hereby acknowledges that if the Secured Party
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Pledged Property, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Pledged Property.
    (f)         The Secured Party shall not be required to marshal any present
or future collateral security (including, but not limited to, this Agreement and
the Pledged Property) for, or other assurances of payment of, the Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Secured Party's rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising. 
To the extent that the Company lawfully may, the Company hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.
6

--------------------------------------------------------------------------------


 
        Section 5.2       Duties Regarding Pledged Property.
    The Secured Party shall have no duty as to the collection or protection of
the Pledged Property or any income thereon or as to the preservation of any
rights pertaining thereto, beyond the safe custody and reasonable care of any of
the Pledged Property actually in the Secured Party’s possession.
                                                                ARTICLE 6.
                                                           AFFIRMATIVE COVENANTS
    The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied or the Convertible Debentures
have been fully converted, unless the Secured Party shall consent otherwise in
writing (as provided in Section 8.4 hereof):
        Section 6.1.      Existence, Properties, Etc.
    (a)        The Company shall do, or cause to be done, all things, or proceed
with due diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured
Party (which other loan instruments collectively shall be referred to as the
“Loan Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder.  For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Company’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Company’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.
        Section 6.2.      Financial Statements and Reports.
    The Company shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.
7

--------------------------------------------------------------------------------


       
        Section 6.3.      Accounts and Reports.
    The Company shall maintain a standard system of accounting in accordance
with generally accepted accounting principles consistently applied (“GAAP”) and
provide, at its sole expense, to the Secured Party the following:
    (a)        as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default, or any foreclosure
or other action respecting any material portion of its assets and properties,
received respecting any of the indebtedness of the Company in excess of $500,000
(other than the Obligations), or any demand or other request for payment under
any guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $500,000; and
    (b)        within fifteen (15) days after the making of each submission or
filing, a copy of any report, financial statement, notice or other document,
whether periodic or otherwise, submitted to the shareholders of the Company, or
submitted to or filed by the Company with any governmental authority involving
or affecting (i) the Company that could reasonably be expected to have a
Material Adverse Effect; (ii) the Obligations; (iii) any part of the Pledged
Property; or (iv) any of the transactions contemplated in this Agreement or the
Loan Instruments (except, in each case, to the extent any such submission,
filing, report, financial statement, notice or other document is posted on EDGAR
Online).
        Section 6.4.      Maintenance of Books and Records; Inspection.
    The Company shall maintain its books, accounts and records in accordance
with GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any Fiscal Year).
        Section 6.5.      Maintenance and Insurance.
    (a)        The Company shall maintain or cause to be maintained, at its own
expense, all of its material assets and properties in good working order and
condition, ordinary wear and tear excepted, making all necessary repairs thereto
and renewals and replacements thereof.
    (b)        The Company shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which
the Company deems reasonably necessary to the Company’s business, (i) adequate
to insure all assets and properties of the Company of a character usually
insured by persons engaged in the same or similar business against loss or
damage resulting from fire or other risks included in an extended coverage
policy; (ii) against public liability and other tort claims that may be incurred
by the Company; (iii) as may be required by the Transaction Documents and/or
applicable law and (iv) as may be reasonably requested by Secured Party, all
with financially sound and reputable insurers.
8

--------------------------------------------------------------------------------


 
        Section 6.6.      Contracts and Other Collateral.
 
    The Company shall perform all of its obligations under or with respect to
each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement, except to the extent the failure to so perform such obligations
would not reasonably be expected to have a Material Adverse Effect.
      Section 6.7.      Defense of Collateral, Etc.
    The Company shall defend and enforce its right, title and interest in and to
any part of:  (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss would reasonably be
expected to have a Material Adverse Effect, each against all manner of claims
and demands on a timely basis to the full extent permitted by applicable law
(other than any such claims and demands by holders of Permitted Liens).
      Section 6.8.      Taxes and Assessments.
    The Company shall (a) file all material tax returns and appropriate
schedules thereto that are required to be filed under applicable law, prior to
the date of delinquency (taking into account any extensions of the original due
date), (b) pay and discharge all material taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all material taxes, assessments and governmental charges or
levies that, if unpaid, might become a lien or charge upon any of its
properties; provided, however, that the Company in good faith may contest any
such tax, assessment, governmental charge or levy described in the foregoing
clauses (b) and (c) so long as appropriate reserves are maintained with respect
thereto if and to the extent required by GAAP.
      Section 6.9.      Compliance with Law and Other Agreements. 
    The Company shall maintain its business operations and property owned or
used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
      Section 6.10.    Notice of Default. 
    The Company shall give written notice to the Secured Party of the occurrence
of any Event of Default.
9

--------------------------------------------------------------------------------


 
        Section 6.11.    Notice of Litigation.
 
    The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$250,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.
        Section 6.13.    Future Subsidiaries.
    If the Company shall hereafter create or acquire any subsidiary with respect
to which the Company holds 80% or more of the equity ownership interests
therein, simultaneously with the creation or acquisition of such subsidiary, the
Company shall cause such subsidiary to grant to the Secured Party a security
interest in the Pledged Property of such subsidiary of the same tenor as created
under this Agreement; provided, however, that notwithstanding the foregoing to
the contrary, such security interest shall terminate from and after the date the
Company no longer holds such 80% or greater equity ownership interest in such
subsidiary (and the Secured Party shall take all actions requested by the
Company to terminate the same).
                                                                  ARTICLE 7.
                                                             NEGATIVE COVENANTS
The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:
       Section 7.1.      Liens and Encumbrances.
    Directly or indirectly make, create, incur, assume or permit to exist any
Lien in, to or against any part of the Pledged Property other than Permitted
Liens.
        Section 7.2.      Restriction on Redemption and Cash Dividends
    Directly or indirectly, redeem, repurchase or declare or pay any cash
dividend or distribution on its capital stock without the prior express written
consent of the Secured Party.
        Section 7.3.      Incurrence of Indebtedness.
    Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness.  “Permitted Indebtedness” means:
(i) indebtedness evidenced by Convertible Debentures; (ii) indebtedness
described on the Disclosure Schedule to the Securities Purchase Agreement; (iii)
indebtedness incurred solely for the purpose of financing any construction
project or asset acquisition or the acquisition or lease of any equipment by the
Company, including capital lease obligations with no recourse other than to such
equipment, but expressly excluding indebtedness incurred for use in financing
any other working capital or corporate purpose; (iv) indebtedness (A) the
repayment of which has been subordinated to the payment of the Convertible
Debentures on terms and conditions acceptable to the Secured Party, including
with regard to interest payments and repayment of principal, (B) which does not
mature or otherwise require or permit redemption or repayment prior to or on the
91st day after the maturity date of any Convertible Debentures then outstanding;
and (C) which is not secured by any assets of the Company; (v) indebtedness
solely between the Company and/or one of its domestic subsidiaries, on the one
hand, and the Company and/or one of its domestic subsidiaries, on the other
which indebtedness is not secured by any assets of the Company or any of its
subsidiaries, provided that (x) in each case a majority of the equity of any
such domestic subsidiary is directly or indirectly owned by the Company, such
domestic subsidiary is controlled by the Company and such domestic subsidiary
has executed a security agreement in the form of this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by the Company
or its subsidiary, as applicable, as collateral pursuant to this Agreement; (vi)
reimbursement obligations in respect of letters of credit issued for the account
of the Company or any of its subsidiaries for the purpose of securing
performance obligations of the Company or its subsidiaries incurred in the
ordinary course of business so long as the aggregate face amount of all such
letters of credit does not exceed $500,000 at any one time; and (vii) renewals,
extensions and refinancing of any indebtedness described in clauses (i) or (iii)
of this subsection.
10

--------------------------------------------------------------------------------


 
        Section 7.4.      Places of Business.
    Change the location of its chief place of business, chief executive office
or any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Company
provides notice to the Secured Party of new location within 10 days’ of such
change in location.
        Section 7.5.      Company Name.          The Company and each Subsidiary
shall not change their respective names with out providing the Secured Party
thirty (30) calendar days prior written notice.
        Section 7.6.      Bank Accounts.            The Company and each
Subsidiary shall not open, create, assume, establish or maintain any bank
account without having it designated as a “Deposit Account” and complying with
the term hereunder.
        Section 7.7.      Deposit/Lockbox Accounts.     The Company and each
Subsidiary shall not direct, instruct, cause to be deposited or otherwise
deposit any cash and or any collections and proceeds from the Accounts, together
with the proceeds thereof, all goods represented by such Accounts and all such
goods that may be returned by the Company’s and each Subsidiaries customers, and
all proceeds of any insurance thereon, and all guarantees, securities and liens
which the Company and each Subsidiary may hold for the payment of any such
Accounts including, without limitation, all rights of stoppage in transit,
replevin and reclamation and as an unpaid vendor and/or lienor, all of which the
Company represents and warrants will be bona fide and existing obligations of
its respective customers, arising out of the sale of goods by the Company and
each Subsidiary in the ordinary course of business into any accounts other than
the Deposit and/or the Lockbox Accounts, as applicable.
11

--------------------------------------------------------------------------------


 
                                                                ARTICLE 8.
                                                              MISCELLANEOUS
        Section 8.1.      Notices.
    All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on:  (a) the date of delivery, if delivered in person or by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:
If to the Secured Party:
Cornell Capital Partners, LP
 
101 Hudson Street-Suite 3700
 
Jersey City, New Jersey 07302
 
Attention:          Mark Angelo
 
                        Portfolio Manager
 
Telephone:        (201) 986-8300
 
Facsimile:         (201) 985-8266
 
 
With a copy to:
David Gonzalez or Troy Rillo, Esq.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Telephone:        (201) 985-8300
 
Facsimile:         (201) 985-8266
 
 
 
 
 
 
And if to the Company:
Unicorp, Inc.
 
5075 Westheimer Road, Suite 975
 
Houston, TX 77056
 
Attention:          Kevan Casey
 
Telephone:        (713) 402-6717
 
Facsimile:         (713) 402-6799
 
 
With a copy to:
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor
 
New York, New York 10006
 
Attention:  Marc Ross, Esq.
 
Telephone:  (212) 930-9700
 
Facsimile:  (212) 930-9725

 
Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.
12

--------------------------------------------------------------------------------


 
        Section 8.2.      Severability.
 
    If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision and
shall not in any manner affect or render invalid or unenforceable any other
severable provision of this Agreement, and this Agreement shall be carried out
as if any such invalid or unenforceable provision were not contained herein.
       Section 8.3.      Expenses.
    In the event of an Event of Default, the Company will pay to the Secured
Party the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with:  (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.
       Section 8.4.      Waivers, Amendments, Etc.
    The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waive, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith.  Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party in the case of any such waiver, and signed by the Secured Party
and the Company in the case of any such amendment, change or modification.
        Section 8.5.      Continuing Security Interest; Partial Release.
    (a)  This Agreement shall create a continuing security interest in the
Pledged Property and shall: (i) remain in full force and effect until payment or
conversion in full of the Convertible Debentures; (ii) be binding upon the
Company and its successors and assigns; and (iii) inure to the benefit of the
Secured Party and its successors and assigns.  Upon the payment or satisfaction
in full or conversion in full of the Convertible Debentures, this Agreement and
the security interest created hereby shall terminate, and, in connection
therewith, the Company shall be entitled to the return, at its expense, of such
of the Pledged Property as shall not have been sold in accordance with
Section 5.2 hereof or otherwise applied pursuant to the terms hereof and the
Secured Party shall deliver to the Company such documents as the Company shall
reasonably request to evidence such termination.
    (b)        Effective upon the closing of a disposition of any Pledged
Property, provided the Secured Party consents in writing prior to such
disposition or such disposition is made in the ordinary course of business, the
security interest granted hereunder in the Pledged Property so disposed of shall
terminate and the Secured Party shall deliver such documents as the Company
shall reasonably request to evidence such termination; provided, however, the
security interest granted hereunder in all remaining Pledged Property shall
remain in full force and effect.
13

--------------------------------------------------------------------------------


 
        Section 8.6.      Independent Representation.
 
    Each party hereto acknowledges and agrees that it has received or has had
the opportunity to receive independent legal counsel of its own choice and that
it has been sufficiently apprised of its rights and responsibilities with regard
to the substance of this Agreement.
      Section 8.7.      Applicable Law:  Jurisdiction.
    This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Hudson County, New Jersey, and expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, sitting in Hudson County and the United
States District Court for the District of New Jersey sitting in Newark, New
Jersey for the adjudication of any civil action asserted pursuant to this
Paragraph.
      Section 8.8.      Waiver of Jury Trial.
AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION. 
      Section 8.9.      Entire Agreement.
This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
14

--------------------------------------------------------------------------------


 
 
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 
 
COMPANY:
 
UNICORP, INC.
 
 
 
By:  /s/  Carl A. Chase                                    
 
Name:  Carl A. Chase
 
Title:     Chief Financial Officer
 
 

 
 
15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 
 
COMPANY:
 
AFFILIATED HOLDINGS, INC.
 
 
 
By:    /s/  Carl A. Chase                                      
 
Name:  Carl A. Chase
 
Title:     Chief Financial Officer
 
 

 


16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 
 
 
 
SECURED PARTY:
 
CORNELL CAPITAL PARTNERS, LP
 
 
 
By:      Yorkville Advisors, LLC
 
Its:      Investment Manager
 
 
 
By:    /s/  Mark Angelo                                        
 
Name:  Mark Angelo
 
Title:     Portfolio Manager
 
 

 
 
17

--------------------------------------------------------------------------------


 
 


SCHEDULE I
 
 
LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF ORGANIZATION
 
 
 
 
Company’s Name
State of Organization
Employer ID
Organizational ID
Affiliated Holdings, Inc.
 
Texas
20-1356071 
 
 State of Texas
1-20-1356071-4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
18

--------------------------------------------------------------------------------

 
EXHIBIT A

                                                        DEFINITION OF PLEDGED
PROPERTY
    For the purpose of securing prompt and complete payment and performance by
the Company of all of the Obligations, the Company unconditionally and
irrevocably hereby grants to the Secured Party a continuing security interest in
and to, and lien upon, the following Pledged Property of the Company:
        (a)        all goods of the Company, including, without limitation,
machinery, equipment, furniture, furnishings, fixtures, signs, lights, tools,
parts, supplies and motor vehicles of every kind and description, now owned by
the Company or in which the Company may have any interest, and all replacements,
additions, accessions, substitutions and proceeds thereof, arising from the sale
or disposition thereof, and where applicable, the proceeds of insurance and of
any tort claims involving any of the foregoing;
        (b)        all inventory of the Company now owned, including, but not
limited to, all goods, wares, merchandise, parts, supplies, finished products,
other tangible personal property, including such inventory as is temporarily out
of Company’s custody or possession and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing;
        (c)        all contract rights and general intangibles of the Company,
including, without limitation, goodwill, trademarks, trade styles, trade names,
leasehold interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;
        (d)        all documents, warehouse receipts, instruments and chattel
paper of the Company whether now owned or hereafter created;
        (e)        all accounts and other receivables, instruments or other
forms of obligations and rights to payment of the Company (herein collectively
referred to as “Accounts”), together with the proceeds thereof, all goods
represented by such Accounts and all such goods that may be returned by the
Company’s customers, and all proceeds of any insurance thereon, and all
guarantees, securities and liens which the Company may hold for the payment of
any such Accounts including, without limitation, all rights of stoppage in
transit, replevin and reclamation and as an unpaid vendor and/or lienor now
owned;
        (f)         to the extent assignable, all of the Company’s rights under
all present and future authorizations, permits, licenses and franchises issued
or granted in connection with the operations of any of its facilities;
        (g)        all equity interests, securities or other instruments in
other companies, including, without limitation, any subsidiaries, investments or
other entities (whether or not controlled); whether now existing or later
acquired or created and

--------------------------------------------------------------------------------


        (h)        all products and proceeds (including, without limitation,
insurance proceeds) from the above-described Pledged Property.
Notwithstanding anything contained in this Agreement or in this Exhibit A to the
contrary, no assets or properties of the Company shall be deemed to be Pledged
Property if and to the extent that any financial institution or other lender
extending credit to the Company which (credit extension) is deemed to be
Permitted Indebtedness in accordance with the clause (iii) of the definition of
such term, prohibits or restricts the right or the ability of the Company to
encumber, pledge or grant a security interest in the same with any Lien
(including, without limitation, the Lien of the Secured Party hereunder, whether
any such restriction or limitation is express or generic in form and/or
substance), or if the Lien of the Secured Party on any such assets or properties
results or would result in a default under any of the agreements between the
Company and any such financial institution or other lender, and the Secured
Party shall take all actions relating reasonably requested by any such financial
institution or other lender (or requested of the Company by any such financial
institution or other lender), to subordinate the Secured Party’s right to
payment and its Lien on any of the Pledged Property to the rights of any such
financial institution or other lender, on commercially reasonable terms and
conditions satisfactory to any such financial institution or other lender, as
and when requested by any such financial institution or other lender (or, if
applicable, by the Company, which request at the Company shall be made as and
when, or immediately prior to, the request or requirement of any such financial
institution or other lender in respect of the same).  At the request of the
Secured Party, the Company shall request of any such financial institution or
other lender that the Secured Party have the right to maintain a subordinated
security interest in and perfect a Lien on any such assets and properties.
 


 